DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment dated 21 May 2021, the following occurred:
claims 1, 5, and 13 were amended.
Claims 1-20 are pending.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 7, 10-11, 13, 15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Enck et al. (US 2017/0091642 A1), hereinafter Enck, in view of Magent et al. (US 2010/0076799 A1), hereinafter Magent.

Claim 1:
Enck discloses:
A system comprising:
one or more processors; and
Page 12, [0116]:  "The computing device includes…a processor…" and Page 14, [0131]
computer-readable media storing first computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
Page 12, [0116]:  "The computing device includes…a processor and a computer-readable medium… The computer-readable medium has instructions stored thereon..." and Page 14, [0131]
receiving, from a database at a first time, health-related data of a person;
[0171] discloses obtaining events, with [0173] disclosing obtaining event history information. [0154] discloses "event history (medical history including procedures and diagnosis codes)..." thereby defining events as health-related data (also see [0137]).
determining a time interval for splitting the health-related data into multiple records, wherein each of the multiple records corresponds to a second time that occurred before the first time;
[0172] “four eligibility categories, events that occur: within one month, within three months, within six months, and within one year of the event modeled.” Additionally, [0160] and [0181] disclose period indicators for indicating if a subject did or did not experience the event between a time range, such as “between zero to one month, one month to three months, three months to six months, and six months to twelve months, etc.” This is consistent with applicant’s [0010], which discusses determining event occurrence for each interval. 
generating, utilizing for a first instance of the time interval, a first record representing:
Page 18, [0171]:  "process and generate records 1144..." with [0172] disclosing determining an eligibility category (which is a time interval), as well as [0181] disclosing generating a period indictor for an event between a time range.
a first portion of the health-related data attributable to the first instance of the time interval; and
Page 15, [0142]:  "The records 1144 may include samples of event history information 1132…"; Page 16, [0154]:  "event history (medical history including procedures and diagnosis codes)..."; and [0160]/[0181]:  "period indicators may be set on each event in the records 1144…" which “indicate whether the subjected experienced the event between a time range.”
a first indication of whether the person was hospitalized during the first instance of the time interval;
Page 15, [0142]:  "The records 1144 may include samples of event history information 1132…" and Page 15, [0137]:  "event history information 1132 may include medical event history information…" and "event history information 1132 may include claim codes to describe events, such as medical procedure, medical diagnoses, medication, place of service, place of residence, etc." wherein the broadest reasonable interpretation of "medical event history" necessarily includes hospitalization and Page 17, [0160]:  "The period indicators may indicate whether the subject experienced the event between a time range, e.g. period values."
generating, utilizing a second instance of the time interval a second record representing:
Page 18, [0171]:  "process and generate records 1144..." [0177] discloses each record being associated with the date of last occurrence of the event in the record, with [0176] disclosing event and non-event records. This implies the existence of multiple records, commonly concerning the same [0024]). Regarding time intervals, [0172] discloses determining an eligibility category (which is a time interval), as well as [0181] disclosing generating a period indictor for an event between a time range.
a second portion of the health-related data attributable to the second instance of the time interval; and
Page 15, [0142]:  "The records 1144 may include samples of event history information 1132…"; Page 16, [0154]:  "event history (medical history including procedures and diagnosis codes)..."; and [0160]/[0181]:  "period indicators may be set on each event in the records 1144…" which “indicate whether the subjected experienced the event between a time range.”
a second indication of whether the person was hospitalized during the second instance of the time interval;
Page 15, [0142]:  "The records 1144 may include samples of event history information 1132…" and Page 15, [0137]:  "event history information 1132 may include medical event history information…" and "event history information 1132 may include claim codes to describe events, such as medical procedure, medical diagnoses, medication, place of service, place of residence, etc." wherein the broadest reasonable interpretation of "medical event history" necessarily includes hospitalization and Page 17, [0160]:  "The period indicators may indicate whether the subject experienced the event between a time range, e.g. period values."
generating a machine-learning model configured to determine a hospitalization probability;
Page 16, [0154]:  "The records 1144 may be used to generate models for the event to determine a probability of occurrence." [0203] discloses “systems may use the SAS® LASR™ Analytic Server in order to deliver statistical modeling and machine learning capabilities…which may enable multiple users to…build and compare models…”
generating a training dataset configured to train the machine-learning model, the training dataset including the first record and the second record;
As in [0155], the steps associated with Figure 14, such as those explained in [0155]-[0166], can be used to generate a model and model results. [0156] disclose obtaining event, subject, and record information, with [0158] clarifying this including both event and non-event records, as well as other information. [0159]-[0161] disclose processing these records.
training the machine-learning model utilizing the training dataset such that a trained machine-learning model is generated;
 [0162] 
determining, based at least in part on the trained machine-learning model, the hospitalization probability associated with people on which health-related data is available to the system; and
Page 12, [0117]:  "perform modeling operations to generate probabilities of occurrence for events…to indicate a likelihood of whether...an event may occur in the future."; Page 16, [0154]:  "The records 1144 may be used to generate models for the event to determine a probability of occurrence."; and Page 15, [0142]:  "the modeling system 1110 may include a modeling component 1114 to determine and generate records 1144 that may be used to generate models...to determine a probability of occurrence for events..." Enck is predominately oriented towards medical claims data, and is therefore utilizing these models to predict event probability using subject or patient claims data from the system. [0203] discloses machine learning models.

	While Enck does disclose utilizing machine learning models ([0203]) to determine probability of occurrence for events ([0142] with [0137] describing the events), Enck does not further disclose:
ranking the people based at least in part on the hospitalization probability
	
	Magent discloses ranking the people based at least in part on the hospitalization probability (Page 2, [0016]:  "rank patients by risk of hospitalization."). 

The claimed invention is merely a combination of old elements, combining generating records, generating a model, and determining probabilities with ranking people based on probabilities. In combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Ranking people based on hospitalization probability, as disclosed by Magent, does not change nor affect the normal functions of model generation, as disclosed by Enck. Generating records, generating a model, and determining probabilities would be performed the same way even with the addition of ranking people based on hospitalization probability. Since the functionalities of the elements in Enck and Magent do not interfere with each other, the results of the combination would be predictable.

Claim 3:
Enck in view of Magent discloses the system of claim 1, as discussed above.
	Enck further discloses:
generating the machine-learning model comprises generating the machine-learning model based at least in part on features associated with the health-related data that inform the hospitalization probability.
Page 17, [0162]:  "Different predictive modeling algorithms may be used to generate the modeled results 1151." and "In another example, neural networks [0203] discloses machine learning models.
	
Claim 5:
Enck discloses:
A method, comprising:
receiving, from a database and at a first time, data of a person;
[0171] discloses obtaining events, with [0173] disclosing obtaining event history information. [0154] discloses "event history (medical history including procedures and diagnosis codes)..." thereby defining events as health-related data (also see [0137]).
determining a time interval for splitting the data into multiple records, wherein each of the multiple records corresponds to a second time that occurred before the first time;
[0172] “four eligibility categories, events that occur: within one month, within three months, within six months, and within one year of the event modeled.” Additionally, [0160] and [0181] disclose period indicators for indicating if a subject did or did not experience the event between a time range, such as “between zero to one month, one month to three months, three months to six months, and six months to twelve months, etc.” This is consistent with applicant’s [0010], which discusses determining event occurrence for each interval.
generating, utilizing a first instance of the time interval, a first record including:
Page 18, [0171]:  "process and generate records 1144..." with [0172] disclosing determining an eligibility category (which is a time interval), as well as [0181] disclosing generating a period indictor for an event between a time range.
a first portion of the data attributable to the first instance of the time interval; and
Page 15, [0142]:  "The records 1144 may include samples of event history information 1132…"; Page 16, [0154]:  "event history (medical history including procedures and diagnosis codes)..."; and [0160]/[0181]:  "period indicators may be set on each event in the records 1144…" which “indicate whether the subjected experienced the event between a time range.”
a first indication of whether an event occurred with respect to the person during the first instance of the time interval;
Page 15, [0142]:  "The records 1144 may include samples of event history information 1132…" and Page 15, [0137]:  "event history information 1132 may include medical event history information…" and "event history information 1132 may include claim codes to describe events, such as medical procedure, medical diagnoses, medication, place of service, place of residence, etc." and Page 17, [0160]:  "The period indicators may indicate whether the subject experienced the event between a time range, e.g. period values."
generating, utilizing a second instance of the time interval including:
Page 18, [0171]:  "process and generate records 1144..." [0177] discloses each record being associated with the date of last occurrence of the event in the record, with [0176] disclosing event and non-event records. This implies the existence of multiple records, commonly concerning the same event type and when it did or did not occur. This is consistent with applicant’s disclosure of determining not only when a patient was hospitalized, but also when they were not (e.g. [0024]). Regarding time intervals, [0172] discloses determining an eligibility category (which is a time interval), as well as [0181] disclosing generating a period indictor for an event between a time range.
a second portion of the data attributable to the second instance of the time interval; and
Page 15, [0142]:  "The records 1144 may include samples of event history information 1132…"; Page 16, [0154]:  "event history (medical history including procedures and diagnosis codes)..."; and [0160]/[0181]:  "period indicators may be set on each event in the records 1144…" which “indicate whether the subjected experienced the event between a time range.”
a second indication of whether the event occurred with respect to the person during the second instance of the time interval;
Page 15, [0142]:  "The records 1144 may include samples of event history information 1132…" and Page 15, [0137]:  "event history information 1132 may include medical event history information…" and "event history 1132 may include claim codes to describe events, such as medical procedure, medical diagnoses, medication, place of service, place of residence, etc." and Page 17, [0160]:  "The period indicators may indicate whether the subject experienced the event between a time range, e.g. period values."
generating a machine-learning model configured to determine an event probability;
Page 16, [0154]:  "The records 1144 may be used to generate models for the event to determine a probability of occurrence." [0203] discloses “systems may use the SAS® LASR™ Analytic Server in order to deliver statistical modeling and machine learning capabilities…which may enable multiple users to…build and compare models…”
generating a training database configured to train the machine-learning model, the training dataset based at least in part on the first record and the second record;
As in [0155], the steps associated with Figure 14, such as those explained in [0155]-[0166], can be used to generate a model and model results. [0156] disclose obtaining event, subject, and record information, with [0158] clarifying this including both event and non-event records, as well as other information. [0159]-[0161] disclose processing these records.
training the machine-learning model utilizing the training dataset such that a trained machine-learning model is generated;
 [0162] discloses using the obtained data to generate models which generate modeled results, such as by a neural network (i.e. machine-learning model).
determining, based at least in part on the trained machine-learning model, the event probability associated with a group of people; and
Page 12, [0117]:  "perform modeling operations to generate probabilities of occurrence for events…to indicate a likelihood of whether...an event may occur in the future."; Page 16, [0154]:  "The records 1144 may be used to generate models for the event to determine a probability of occurrence."; and Page 15, [0142]:  "the modeling system 1110 may include a modeling component 1114 to determine and generate records 1144 that may be used to generate models...to determine a probability of occurrence for events..." Enck is predominately oriented towards medical claims data, and is therefore utilizing these models to predict event probability using subject or patient claims data from the system. [0203] discloses machine learning models.

	While Enck does disclose utilizing machine learning models ([0203]) to determine probability of occurrence for events ([0142] with [0137] describing the events), Enck does not further disclose:
ranking
	
Page 2, [0016]:  "rank patients by risk of hospitalization."). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Enck with ranking the people based at least in part on the hospitalization probability as disclosed by Magent. 
The claimed invention is merely a combination of old elements, combining generating records, generating a model, and determining probabilities with ranking people based on probabilities. In combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Ranking people based on hospitalization probability, as disclosed by Magent, does not change nor affect the normal functions of model generation, as disclosed by Enck. Generating records, generating a model, and determining probabilities would be performed the same way even with the addition of ranking people based on hospitalization probability. Since the functionalities of the elements in Enck and Magent do not interfere with each other, the results of the combination would be predictable.

Claim 7:
Enck in view of Magent discloses the method of claim 5, as discussed above.
Enck further discloses:
generating the machine-learning model comprises generating the machine-learning model based at least in part on features associated with the data that inform the event probability.
Page 17, [0162]:  "Different predictive modeling algorithms may be used to generate the modeled results 1151." and "In another example, neural networks or regression algorithms estimate parameters based on an assumed parametric relationship." [0203] discloses machine learning models.
	
Claim 10:
Enck in view of Magent discloses the method of claim 5, as discussed above.
Enck further discloses:
generating the machine-learning model comprises generating the machine-learning model based at least in part on:
[0203] discloses machine learning models.
gradient boosting techniques; and 
Page 17, [0162]:  "Different predictive modeling algorithms may be used to generate the modeled results 1151. In one example, a tree-based approach partitions a population (subjects) and estimates probabilities." and Page 18, [0164]:  "a decision tree may be generated and presented indicating the modeled results 1151 for a particular event."
hyperparameter tuning of nodes associated with the event.
Page 17, [0162]:  "Different predictive modeling algorithms may be used to generate the modeled results 1151." and "In another example, neural networks or regression algorithms estimate parameters based on an assumed parametric relationship."

Claim 11:
Enck in view of Magent discloses the method of claim 5, as discussed above.
	Enck does not further disclose:
identifying a first group of the input features that, when utilized by the machine-learning model, increase an accuracy of the machine-learning model;
identifying a second group of the input features that, when utilized by the machine-learning model, decrease the accuracy of the machine-learning model or maintain the accuracy of the machine-learning model; and
refitting the machine-learning model to utilize the first group of the input features and refrain from utilizing the second group of the input features.
	
	Enck discloses machine-learning models in [0203] as discussed above. 
Magent discloses: 
identifying a first group of the input features that, when utilized by the machine-learning model, increase an accuracy of the machine-learning model;
Page 3, [0018]:  "Child node 220 is 34% over, which is a 14 point increase in positive result purity."; [0020]:  "at 320, an attribute is selected…"; "At 330, the node may be partitioned according to the attribute. … At 340, the purity of the newly created child nodes may be tested against some configurable threshold. At 350
identifying a second group of the input features that, when utilized by the machine-learning model, decrease the accuracy of the machine-learning model or maintain the accuracy of the machine-learning model; and
Page 3, [0018]:  "Child node 225 is 95.7% under, which is a 15.7 point decrease in negative result purity."; [0020]:  "at 320, an attribute is selected…"; "At 330, the node may be partitioned according to the attribute. … At 340, the purity of the newly created child nodes may be tested against some configurable threshold. At 350, if sufficient added purity is not achieved for the children of this particular node, then a new attribute may be selected, and the process may be repeated until sufficient added purity is created in the child nodes.”; and [0021]:  “when a tree is constructed, branches that do not meet some minimum threshold of improved purity must be removed…”
refitting the machine-learning model to utilize the first group of the input features and refrain from utilizing the second group of the input features.
Page 3, [0020]:  "At 350, if sufficient added purity is not achieved for the children of this particular node, then a new attribute may be selected, and the process may be repeated until sufficient added purity is created in the child nodes. Once the child nodes achieve sufficient added purity, the overall purity may be tested against a second configurable threshold. If the overall purity of the decision tree is sufficient, the tree may be saved for model validation at 370." and [0021]:  “when a tree is constructed, 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Enck in view of Magent with identifying a first group of the input features that, when utilized by the machine-learning model, increase an accuracy of the machine-learning model; identifying a second group of the input features that, when utilized by the machine-learning model, decrease the accuracy of the machine-learning model or maintain the accuracy of the machine-learning model; and refitting the machine-learning model to utilize the first group of the input features and refrain from utilizing the second group of the input features as disclosed by Magent. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Enck in view of Magent because "The goal of this split is to favor leaf nodes (e.g., nodes with no children) with as "pure" an outcome for the relevant criteria as possible." i.e. to increase accuracy of the model (Magent:  Page 2, [0017]).

Claim 13:
Enck discloses:
A system, comprising:
one or more processors; and
Page 12, [0116]:  "The computing device includes…a processor…" and Page 14, [0131]
computer-readable media storing first computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
Page 12, [0116]:  "The computing device includes…a processor and a computer-readable medium… The computer-readable medium has instructions stored thereon..." and Page 14, [0131].
receiving, from a database and at a first time, health-related data of a person;
[0171] discloses obtaining events, with [0173] disclosing obtaining event history information. [0154] discloses "event history (medical history including procedures and diagnosis codes)..." thereby defining events as health-related data (also see [0137]).
determining a time interval for splitting the health-related data into multiple records, wherein each of the multiple records corresponds to a second time that occurred before the first time;
[0172] “four eligibility categories, events that occur: within one month, within three months, within six months, and within one year of the event modeled.” Additionally, [0160] and [0181] 
generating, utilizing a first instance of the time interval, a first record corresponding to the person, the first record including a first indication of whether an event occurred with respect to the person during a first instance of the time interval;
Generate:  Page 18, [0171]:  "process and generate records 1144..." with [0172] disclosing determining an eligibility category (which is a time interval), as well as [0181] disclosing generating a period indictor for an event between a time range; Indication:  Page 15, [0142]:  "The records 1144 may include samples of event history information 1132…" and Page 15, [0137]:  "event history information 1132 may include medical event history information…" and "event history information 1132 may include claim codes to describe events, such as medical procedure, medical diagnoses, medication, place of service, place of residence, etc." and [0160]/[0181]:  "The period indicators may indicate whether the subject experienced the event between a time range" which “indicate whether the subjected experienced the event between a time range.”
generating, utilizing a second instance of the time interval, a second record corresponding to the person, wherein the second record is independent of the first record, the second record including a second indication of whether the event occurred with respect to the person during a second instance of the time interval;
Generate:  Page 18, [0171]:  "process and generate records 1144..." [0177] discloses each record being associated with the date of last occurrence of the event in the record, with [0176] disclosing event and [0024]) Regarding time intervals, [0172] discloses determining an eligibility category (which is a time interval), as well as [0181] disclosing generating a period indictor for an event between a time range; Indication:  Page 15, [0142]:  "The records 1144 may include samples of event history information 1132…" and Page 15, [0137]:  "event history information 1132 may include medical event history information…" and "event history information 1132 may include claim codes to describe events, such as medical procedure, medical diagnoses, medication, place of service, place of residence, etc." and Page 17, [0160]:  "The period indicators may indicate whether the subject experienced the event between a time range" which “indicate whether the subjected experienced the event between a time range.”
generating a machine-learning model configured to determine an event probability;	
Page 16, [0154]:  "The records 1144 may be used to generate models for the event to determine a probability of occurrence." [0203]
generating a training database configured to train the machine-learning model, the training dataset based at least in part on the first record and the second record;
As in [0155], the steps associated with Figure 14, such as those explained in [0155]-[0166], can be used to generate a model and model results. [0156] disclose obtaining event, subject, and record information, with [0158] clarifying this including both event and non-event records, as well as other information. [0159]-[0161] disclose processing these records.
training the machine-learning model utilizing the training dataset such that a trained machine-learning model is generated;
[0162] discloses using the obtained data to generate models which generate modeled results, such as by a neural network (i.e. machine-learning model).
determining, based at least in part on the trained machine-learning model, the event probability associated with a group of people; and
Page 12, [0117]:  "perform modeling operations to generate probabilities of occurrence for events…to indicate a likelihood of whether...an event may occur in the future."; Page 16, [0154]:  "The records 1144 may be used to generate models for the event to determine a probability of occurrence."; and Page 15, [0142]:  "the modeling system 1110 may include a modeling component 1114 to determine and generate records 1144 that may be used to generate models...to determine a probability of occurrence for events..." Enck is predominately oriented towards medical claims data, and is therefore utilizing these models to predict event probability using subject or patient claims data from the system. [0203] discloses machine learning models.

	While Enck does disclose utilizing machine learning models ([0203]) to determine probability of occurrence for events ([0142] with [0137] describing the events), Enck does not further disclose:
ranking individual people in the group of people based at least in part on the event probability
	
	Magent discloses ranking the people based at least in part on the hospitalization probability (Page 2, [0016]:  "rank patients by risk of hospitalization."). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Enck with ranking the people based at least in part on the hospitalization probability as disclosed by Magent. 
The claimed invention is merely a combination of old elements, combining generating records, generating a model, and determining probabilities with ranking people based on probabilities. In combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Ranking people based on hospitalization probability, as disclosed by Magent, does not change nor affect the normal functions of model generation, as disclosed by Enck. Generating records, generating a model, and determining probabilities would be performed the same way even with the addition of ranking people based on hospitalization probability. 

Claim 15:
Enck in view of Magent discloses the system of claim 13, as discussed above.
Enck discloses:
generating the machine-learning model comprises generating the machine-learning model based at least in part on one or more machine learning techniques indicating features associated with first data associated with the person that inform the event probability.
Page 17, [0162]:  "Different predictive modeling algorithms may be used to generate the modeled results 1151." and "In another example, neural networks or regression algorithms estimate parameters based on an assumed parametric relationship." [0203] discloses machine learning models.
	
Claim 18:
Enck in view of Magent discloses the system of claim 13, as discussed above.
Enck further discloses:
generating the machine-learning model comprises generating the machine-learning model based at least in part on:
[0203] discloses machine learning models.
gradient boosting techniques; and 
Page 17, [0162]:  "Different predictive modeling algorithms may be used to generate the modeled results 1151. In one example, a tree-based approach partitions a population (subjects) and estimates probabilities." and Page 18, [0164]:  "a decision tree may be generated and presented indicating the modeled results 1151 for a particular event."
hyperparameter tuning of nodes associated with the event.
Page 17, [0162]:  "Different predictive modeling algorithms may be used to generate the modeled results 1151." and "In another example, neural networks or regression algorithms estimate parameters based on an assumed parametric relationship."

Claim 19:
Enck in view of Magent discloses the system of claim 13, as discussed above.
	Enck does not further disclose:
identifying a first group of the input features that, when utilized by the machine-learning model, increase an accuracy of the machine-learning model;
identifying a second group of the input features that, when utilized by the machine-learning model, decrease the accuracy of the machine-learning model or maintain the accuracy of the machine-learning model; and
refitting the machine-learning model to utilize the first group of the input features and refrain from utilizing the second group of the input features.

	Enck discloses machine-learning models in [0203] as discussed above.

identifying a first group of the input features that, when utilized by the machine-learning model, increase an accuracy of the machine-learning model;
Page 3, [0018]:  "Child node 220 is 34% over, which is a 14 point increase in positive result purity."; [0020]:  "at 320, an attribute is selected…"; "At 330, the node may be partitioned according to the attribute. … At 340, the purity of the newly created child nodes may be tested against some configurable threshold. At 350, if sufficient added purity is not achieved for the children of this particular node, then a new attribute may be selected, and the process may be repeated until sufficient added purity is created in the child nodes.”
identifying a second group of the input features that, when utilized by the machine-learning model, decrease the accuracy of the machine-learning model or maintain the accuracy of the machine-learning model; and
Page 3, [0018]:  "Child node 225 is 95.7% under, which is a 15.7 point decrease in negative result purity."; [0020]:  "at 320, an attribute is selected…"; "At 330, the node may be partitioned according to the attribute. … At 340, the purity of the newly created child nodes may be tested against some configurable threshold. At 350, if sufficient added purity is not achieved for the children of this particular node, then a new attribute may be selected, and the process may be repeated until sufficient added purity is created in the child nodes.”; and [0021]:  “when a tree is 
refitting the machine-learning model to utilize the first group of the input features and refrain from utilizing the second group of the input features.
Page 3, [0020]:  "At 350, if sufficient added purity is not achieved for the children of this particular node, then a new attribute may be selected, and the process may be repeated until sufficient added purity is created in the child nodes. Once the child nodes achieve sufficient added purity, the overall purity may be tested against a second configurable threshold. If the overall purity of the decision tree is sufficient, the tree may be saved for model validation at 370." and [0021]:  “when a tree is constructed, branches that do not meet some minimum threshold of improved purity must be removed…”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Enck in view of Magent with identifying a first group of the input features that, when utilized by the machine-learning model, increase an accuracy of the machine-learning model; identifying a second group of the input features that, when utilized by the machine-learning model, decrease the accuracy of the machine-learning model or maintain the accuracy of the machine-learning model; and refitting the machine-learning model to utilize the first group of the input features and refrain from utilizing the second group of the input features as disclosed by Magent. 
Magent:  Page 2, [0017]).

Claims 2, 6, 12, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Enck et al. (US 2017/0091642 A1), hereinafter Enck, in view of Magent et al. (US 2010/0076799 A1), hereinafter Magent, further in view of Farooq et al. (US 2014/0207492 A1), hereinafter Farooq.

Claim 2:
Enck in view of Magent discloses the system of claim 1, as discussed above.
	Enck in view of Magent does not further disclose:
identifying a hospitalization probability threshold;
identifying a portion of the people with hospitalization probabilities at or above the hospitalization probability threshold; and
generating an intervention recommendation for the portion of the people based at least in part on the hospitalization probabilities being at or above the hospitalization probability threshold.

Farooq discloses:
identifying a hospitalization probability threshold; 
Page 4, [0046]:  "The probability of readmission is compared to one or more thresholds to establish risk. The thresholds may be any probability based on national standards, local standards, or other criteria."
identifying a portion of the people with hospitalization probabilities at or above the hospitalization probability threshold; and 
Page 4, [0046]:  "The probability of readmission is compared to one or more thresholds to establish risk." and Page 4, [0047]:  "The comparison may be used to identify a patient for which further action may help reduce the probability of readmission."
generating an intervention recommendation for the portion of the people based at least in part on the hospitalization probabilities being at or above the hospitalization probability threshold. 
Page 5, [0061]:  The next recommended clinical actions or reminders for the next recommended clinical actions may be output so that health care personnel are better able to follow the recommendations.” and Page 6, [0065]:  "The follow-up strategy may be selected or determined based on the probability of readmission and/or the variables contributing to the probability of readmission being beyond the threshold." wherein the "follow-up strategy" can include a "phone call, in-home follow-up, or visit to a doctor".

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Enck in view of Magent with identifying a hospitalization probability threshold; identifying a portion of the people with hospitalization probabilities at or above the hospitalization probability threshold; and generating an intervention recommendation for the portion of the people based at least in part on the hospitalization probabilities being at or above the hospitalization probability threshold as disclosed by Farooq. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Enck in view of Magent further in view of Farooq in order to "identify a patient for which further action may help reduce the probability of readmission." (Farooq:  Page 4, [0047]).

Claims 6 and 14:
Enck in view of Magent discloses the method of claim 5, regarding claim 6; and the system of claim 13, regarding claim 14, as discussed above.
	Enck in view of Magent does not further disclose:
identifying an event probability threshold;
identifying a portion of the people with event probabilities at or above the event probability threshold; and
generating a recommendation for the portion of the people based at least in part on the event probabilities being at or above the event probability threshold.

Farooq discloses:
identifying an event probability threshold; 
Page 4, [0046]:  "The probability of readmission is compared to one or more thresholds to establish risk. The thresholds may be any probability based on national standards, local standards, or other criteria."
identifying a portion of the people with event probabilities at or above the event probability threshold; and 
Page 4, [0046]:  "The probability of readmission is compared to one or more thresholds to establish risk." and Page 4, [0047]:  "The comparison may be used to identify a patient for which further action may help reduce the probability of readmission."
generating a recommendation for the portion of the people based at least in part on the event probabilities being at or above the event probability threshold. 
Page 5, [0061]:  The next recommended clinical actions or reminders for the next recommended clinical actions may be output so that health care personnel are better able to follow the recommendations.” and Page 6, [0065]:  "The follow-up strategy may be selected or determined based on the probability of readmission and/or the variables contributing to the probability of readmission being beyond the threshold." wherein the "follow-up strategy" can include a "phone call, in-home follow-up, or visit to a doctor".

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system as disclosed by Enck in view of Magent with identifying an event probability threshold; identifying a portion of the people with 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Enck in view of Magent further in view of Farooq in order to "identify a patient for which further action may help reduce the probability of readmission." (Farooq:  Page 4, [0047]).

Claims 12 and 20:
Enck in view of Magent discloses the method of claim 5, regarding claim 12; and the system of claim 13, regarding claim 20, as discussed above.
	Enck in view of Magent does not further disclose:
identifying an event probability threshold;
identifying a portion of the group of people with event probabilities at or above the event probability threshold; and
causing the portion of the group of people to be accepted into a program based at least in part on the event probabilities being at or above the event probability threshold.

Farooq discloses:
identifying an event probability threshold;
Page 4, [0046]:  "The probability of readmission is compared to one or more thresholds to establish risk. The thresholds may be any probability based on national standards, local standards, or other criteria."
identifying a portion of the group of people with event probabilities at or above the event probability threshold; and
Page 4, [0046]:  "The probability of readmission is compared to one or more thresholds to establish risk." and Page 4, [0047]:  "The comparison may be used to identify a patient for which further action may help reduce the probability of readmission."
causing the portion of the group of people to be accepted into a program based at least in part on the event probabilities being at or above the event probability threshold.
Page 5, [0061]:  "The probability of readmission and/or variables associated with the probability of readmission for a particular patient may be used to determine a mitigation plan. The mitigation plan includes instructions, prescriptions, education materials, schedules, clinical actions, or other information that may reduce the risk of readmission. The next recommended clinical actions or reminders for the next recommended clinical actions may be output so that health care personnel are better able to follow the recommendations." and [0062]:  "A library of mitigation plans is provided. Separate plans may be provided for different reasons for possible readmission, different variables causing a higher risk of readmission, and/or different combinations of both. The plan or plans wherein the broadest reasonable interpretation of "a program" as claimed by the applicant could include "a mitigation plan"

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system as disclosed by Enck in view of Magent with identifying an event probability threshold; identifying a portion of the group of people with event probabilities at or above the event probability threshold; and causing the portion of the group of people to be accepted into a program based at least in part on the event probabilities being at or above the event probability threshold as disclosed by Farooq. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Enck in view of Magent further in view of Farooq in order to "identify a patient for which further action may help reduce the probability of readmission." (Farooq:  Page 4, [0047]).

Claims 4, 8-9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Enck et al. (US 2017/0091642 A1), hereinafter Enck, in view of Magent et al. (US 2010/0076799 A1), hereinafter Magent, further in view of Eberhardt, III et al. (US 2011/0082712 A1), hereinafter Eberhardt.

Claims 4, 8, and 16:
Enck in view of Magent discloses the systems of claims 1 and 13 and the method of claim 5, as discussed above.

determining a difference between (1) the hospitalization probability determined by the machine-learning model with respect to a portion of the people and (2) hospitalization events occurring with respect to the portion of the people; and wherein training the machine-learning model comprises training the machine-learning model based at least in part on the difference.
	
	While Enck does disclose training a machine-learning model, specifically a neural network, to determine hospitalization probability (as discussed above), Enck does not specifically disclose “determining a difference between (1) the hospitalization probability determined by the machine-learning model with respect to a portion of the people and (2) hospitalization events occurring with respect to the portion of the people; and wherein training the machine-learning model comprises training the machine-learning model based at least in part on the difference.” However, Eberhardt does disclose these limitations, specifically:
determining a difference between (1) the hospitalization probability determined by the machine-learning model with respect to a portion of the people and (2) hospitalization events occurring with respect to the portion of the people; and wherein training the machine-learning model comprises training the machine-learning model based at least in part on the difference. 
[0038]-[0040] discloses the iterative training process. As in [0039], k-fold cross-validation is used to ascertain the difference between the training and testing data (i.e. (1) and (2) as in applicant’s claim). Following this, as in [0040] “final focused modeling is performed,” resulting in “a [neural] 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Enck with determining a difference between (1) the hospitalization probability determined by the machine-learning model with respect to a portion of the people and (2) hospitalization events occurring with respect to the portion of the people; and wherein training the machine-learning model comprises training the machine-learning model based at least in part on the difference as disclosed by Eberhardt. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Enck in order to produce a more focused machine-learning model (Eberhardt:  [0040]).

Claims 9 and 17:
Enck in view of Magent discloses the method of claim 5, regarding claim 9; and the system of claim 13, regarding claim 17, as discussed above.
	Enck in view of Magent does not further disclose:
the machine-learning model is associated with an area-under-the-resource-operation-curve value of at least 0.81.
	
	Eberhardt discloses the machine-learning model is associated with an area-under-the-resource-operation-curve value of at least 0.81 (Page 5, [0052]:  "the screening BBNs producing wherein “AUC” means area-under-the-curve and 0.948 is "at least 0.81").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system as disclosed by Enck in view of Magent with the machine-learning model is associated with an area-under-the-resource-operation-curve value of at least 0.81 as disclosed by Eberhardt. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Enck in view of Magent further in view of Eberhardt because "the area-under-the-curve (AUC)" is "a metric of overall model quality..." (Eberhardt:  Page 4, [0043]).

Response to Arguments
Regarding 103, with regard to the amended independent claims 1, 5, and 13, applicant argues neither Enck nor Magent disclose the amended limitations, including those of “determining…,” “generating…,” “a first portion…,” “a first indication…,” “generating…,” “a second portion…,” and “a second indication.” 
The examiner respectfully disagrees. As discussed above, Enck does disclose records being split according to time intervals, such as in [0172], disclosing “four eligibility categories, events that occur: within one month, within three months, within six months, and within one year of the event modeled.” Additionally, [0160] and [0181] disclose period indicators for indicating if a subject did or did not experience the event between a time range, such as “between zero to one month, one month to three months, three months to six months, and six months to twelve months, etc.” This is consistent with applicant’s [0010], which discusses determining event 
Applicant further argues the dependent claims are allowable for their dependency on the independent claims. The examiner respectfully disagrees, as discussed above. Accordingly, the 103 rejection of claims 1-20 is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571) 270-7188.  The examiner can normally be reached on Monday - Thursday, 6:00 am - 4:00 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANICE MOONEYHAM can be reached at (571) 272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626